                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MARVIN PROFITT,                                     Case No. 17-cv-07136-JD
                                                       Petitioner,
                                   8
                                                                                            ORDER RE PETITION FOR
                                                v.                                          WRIT OF HABEAS CORPUS AND
                                   9
                                                                                            CERTIFICATE OF
                                  10    LAKE COUNTY PROBATION                               APPEALABILITY
                                        DEPARTMENT, et al.,
                                  11                   Respondents.
                                  12
Northern District of California
 United States District Court




                                  13          Marvin Profitt, a former prisoner and probationer, filed a habeas petition pursuant to 28

                                  14   U.S.C. § 2254. The Court ordered respondent to show cause why the writ should not be granted.

                                  15   Respondent filed an answer and a memorandum of points and authorities in support of it, and

                                  16   lodged exhibits with the Court. Profitt filed a reply. The petition is denied.

                                  17                                            BACKGROUND

                                  18          A jury found Profitt guilty of felony driving with a blood alcohol content of .08 or higher,

                                  19   misdemeanor driving with a suspended licensed for driving under the influence (“DUI”),

                                  20   misdemeanor driving with a license suspended for driving with an excessive blood alcohol content

                                  21   and misdemeanor driving with a license suspended or revoked for other reasons. People v. Profitt,

                                  22   8 Cal. App. 5th 1255, 1259 (Feb. 27, 2017). For sentencing purposes, Profitt had three prior

                                  23   misdemeanor DUI convictions. Id. Profitt was sentenced to three years in county jail, the last

                                  24   year on mandatory supervision. Id. at 1262. On February 27, 2017, the California Court of

                                  25   Appeal affirmed the judgment in a partially published opinion. Id. at 1258; Answer Exs. D-E.

                                  26   The California Supreme Court denied review on June 14, 2017. Docket No. 12, Ex. E.

                                  27

                                  28
                                   1   The California Court of Appeal summarized the facts as follows:

                                   2          The following evidence was presented at trial. On February 23,
                                              2013, at about 10:00 p.m. in Lakeport, California Highway Patrol
                                   3          Officer Ryan Erickson observed a pickup truck cross a limit line
                                              before coming to a complete stop at a stop sign, and later observed
                                   4          the truck’s left tires cross over double solid yellow lines as it
                                              proceeded down Soda Bay Road. The truck then turned onto a
                                   5          residential street and Erickson thought “perhaps [the driver] would
                                              get away with one for the evening. He made it home and he was
                                   6          safe to go.” However, the truck made a U-turn and returned to Soda
                                              Bay Road. Erickson testified: “[T]hat immediately alerted me to the
                                   7          fact that perhaps the driver’s allowing me to pass so I will no longer
                                              be following him . . . . I recognized that as what I call a cat and
                                   8          mouse game.” Erickson left the road to let the truck pass and then
                                              resumed following the truck. “It took [Erickson] a little bit to catch
                                   9          up,” and he then saw the truck make an abrupt left turn. Erickson
                                              activated his emergency lights and pulled the truck over for an
                                  10          investigation.

                                  11          Erickson walked to the driver’s door and spoke to the driver, Profitt.
                                              He noticed Profitt’s eyes were red and watery, his breath smelled
                                  12          strongly of alcohol, his speech was slurred, and his demeanor was
Northern District of California




                                              argumentative, angry or upset. Profitt told Erickson he was on his
 United States District Court




                                  13          way home from a casino, he had drunk four Coors Light beers
                                              between 5:00 and 9:30 p.m., and his license was suspended.
                                  14          Erickson conducted a number of field sobriety tests (FST's), and
                                              Profitt displayed mental and physical impairment in all five tests.
                                  15          After the FST’s, Erickson gave Profitt a preliminary alcohol
                                              screening (PAS) breath test. At 10:34 p.m., the PAS reading of his
                                  16          BAC [blood alcohol content] was 0.113 percent, and at 10:36 p.m.
                                              the reading was 0.109 percent. Erickson concluded Profitt was too
                                  17          impaired to drive and placed him under arrest. FN. 3. Profitt took
                                              an evidentiary breath test (EPAS) at 11:00 p.m. and again at 11:04
                                  18          p.m. The EPAS registered a BAC of 0.13 percent.

                                  19                 FN. 3. California Highway Patrol Explorer Ryan Call, a
                                                     young volunteer who was interested in law enforcement, was
                                  20                 a “ride-along” with Erickson at the time of the stop. Call
                                                     testified that he stood by Erickson while Profitt performed
                                  21                 the FST’s, and Profitt smelled of alcohol and performed
                                                     poorly on the FST’s. Profitt was also wobbly, a bit
                                  22                 argumentative, and his [speech] was slightly slurred. He
                                                     seemed too impaired to drive safely.
                                  23
                                              Erickson’s vehicle was equipped with a mobile video/audio
                                  24          recording system programmed to retain recordings from one minute
                                              prior to activation of the vehicle’s emergency lights. The recording
                                  25          of Profitt’s traffic stop was played for the jury.

                                  26          Anthony Valerio, a senior criminalist from the California
                                              Department of Justice with training in forensic alcohol analysis,
                                  27          testified that the PAS and EPAS test results indicated Profitt’s BAC
                                              was rising during the interval between the tests. For Profitt’s BAC
                                  28          to have risen from a hypothetical 0.07 percent when stopped by

                                                                                2
                                       Erickson to the 0.13 percent EPAS measurement one hour later,
                                   1   Profitt would have had to have drunk approximately three and a half
                                       beers (42 ounces of 4.2 percent beer or an equivalent amount of
                                   2   alcohol) over time to get his BAC up to 0.07 percent and then drink
                                       the equivalent amount of alcohol all at once just prior to driving so
                                   3   that much of the latter alcohol remained in his stomach at the time of
                                       the stop. On cross-examination, defense counsel posited that Profitt
                                   4   might have drunk shots of hard alcohol just before leaving the
                                       casino. Valerio said if Profitt did not have the alcohol equivalent of
                                   5   three and a half beers in his stomach when stopped by Erickson, the
                                       breath test results and Profitt’s performance on the FST’s indicated
                                   6   that Profitt-prior to the stop-was too impaired to drive.
                                   7   Profitt’s Department of Motor Vehicles (DMV) record was admitted
                                       in evidence. The record disclosed a 1998 conviction under section
                                   8   23152, subdivision (a); a 2007 conviction under section 23152,
                                       subdivisions (a) and (b); and two 2009 convictions under section
                                   9   23152, subdivision (a). The court told the jury the record was
                                       relevant only to the misdemeanor license suspension counts and was
                                  10   “not to [be] consider[ed] for any purpose as to the DUI charges,
                                       Counts 1 and 2. It has nothing to do with those.”
                                  11
                                       The defense presented expert testimony by Jeffery Louis Zehnder, a
                                  12   forensic toxicologist, who opined that Profitt’s reported performance
Northern District of California
 United States District Court




                                       on the FST’s did not conclusively show he was impaired while
                                  13   driving. Only three of the FST's given (horizontal gaze nystagmus,
                                       one-leg stand, and walk and turn) were standardized tests accepted
                                  14   by the National Highway Traffic Safety Administration. While the
                                       administered Romberg test was supported by scientific studies and
                                  15   had some value, Profitt’s performance on the test did not indicate
                                       alcohol impairment. Further, Profitt was 63 years old at the time of
                                  16   the FST’s and the walk-and-turn and one-leg tests were not very
                                       useful in detecting impairment in older people, who tend to have
                                  17   balance problems without alcohol consumption. Zehnder testified
                                       that Profitt’s rising BAC level indicated he was absorbing alcohol at
                                  18   the time of the tests, which would tend to overstate BAC results, and
                                       Profitt’s BAC probably was lower when he was driving than when
                                  19   he was tested. Absorption rates also vary widely among individuals
                                       and circumstances, and a person who took “four shots of 12 ounces
                                  20   simultaneously” could reach a peak BAC anywhere as long as an
                                       hour and a half thereafter. “[E]specially with [Profitt’s] relatively
                                  21   good performance on the [FST’s], . . . there'’ no way to conclude he
                                       was at or above an .08” when he was stopped.
                                  22
                                       The prosecutor began his closing argument by discussing the
                                  23   misdemeanor charges and Profitt’s prior DUI convictions. The
                                       court again admonished the jury that the DMV record was not
                                  24   relevant to Counts 1 or 2. Regarding felony Count 2, the prosecutor
                                       argued that for Profitt's BAC to have been below 0.08 percent when
                                  25   he was driving, the jury would have to believe Profitt had three and
                                       a half beers all at once after already drinking three and a half beers,
                                  26   and then “with all this unabsorbed booze sitting in his stomach, he
                                       gets in his car and begins to drive . . . home . . . clear on the other
                                  27   side of the lake in a ridiculous attempt to race the alcohol home . . . .
                                       [¶] . . . [¶] . . . Is that a drinking pattern that we see often? . . . It is
                                  28   much more probable and . . . common that a person simply has one
                                                                            3
                                                      for the road, not three and a half for the road, . . . [¶] . . . [and] then it
                                   1                  necessarily follows mathematically that he was an .08 or more at the
                                                      casino before he started driving.” On Count 1, the prosecutor
                                   2                  reviewed the evidence that Profitt was too impaired to drive: his
                                                      Vehicle Code violations while driving, his physical appearance and
                                   3                  impairment, and his exercise of poor judgment in choosing to drive
                                                      after drinking and with a suspended license.
                                   4
                                                      Defense counsel began his closing argument by critiquing three
                                   5                  themes in the prosecution's closing: fear (“we don’t want to have
                                                      those big, bad drunk drivers on the road. Therefore, . . . [if y]ou
                                   6                  think he’s a little bit guilty, convict him”); the misdemeanors (“he’s
                                                      committed prior drunk driving offenses, therefore he must be guilty
                                   7                  now . . . even though the judge has instructed you to the contrary”);
                                                      and “bad math” (“an assumption . . . that the absorption rate is a
                                   8                  fixed amount for every person”). Counsel conceded guilt on the
                                                      misdemeanors and repeatedly reminded the jury that the prior DUI
                                   9                  convictions could not be considered with respect to the felonies. On
                                                      the felony counts, he minimized evidence of Profitt’s physical
                                  10                  impairment during the traffic stop and faulted Erickson for not
                                                      videotaping the FST’s. Counsel also emphasized Profitt’s rising
                                  11                  BAC results, Zehnder’s testimony that absorption rates vary greatly
                                                      among individuals, and the testing devices’ margins of error. He
                                  12                  argued it was not a crime to simply drink and drive, and the jury
Northern District of California
 United States District Court




                                                      needed to find beyond a reasonable doubt that Profitt was impaired
                                  13                  or had a BAC of 0.08 percent or greater while driving.
                                  14                  In rebuttal argument with respect to the misdemeanor charges, the
                                                      prosecutor encouraged the jury to look at Profitt’s DMV record to
                                  15                  see that Profitt “was told . . . ten times” his license was suspended,
                                                      but “despite prior warnings, [he] was out on the road again.” He
                                  16                  also argued, “[T]he important message that we want to send here is
                                                      the message to this defendant, ‘Don't do this. This is dangerous. It's
                                  17                  so dangerous, it's criminal.’”.
                                  18   Profitt, 8 Cal. App. 5th at 1258-62 (alterations and omissions in original) (footnote omitted).

                                  19                                        STANDARD OF REVIEW

                                  20          A district court may not grant a petition challenging a state conviction or sentence on the

                                  21   basis of a claim that was reviewed on the merits in state court unless the state court’s adjudication

                                  22   of the claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable

                                  23   application of, clearly established Federal law, as determined by the Supreme Court of the United

                                  24   States; or (2) resulted in a decision that was based on an unreasonable determination of the facts in

                                  25   light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d). The first

                                  26   prong applies both to questions of law and to mixed questions of law and fact, Williams v. Taylor,

                                  27   529 U.S. 362, 407-09 (2000), while the second prong applies to decisions based on factual

                                  28   determinations, Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).
                                                                                            4
                                   1          A state court decision is “contrary to” Supreme Court authority only if “the state court

                                   2   arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if

                                   3   the state court decides a case differently than [the Supreme] Court has on a set of materially

                                   4   indistinguishable facts.” Williams, 529 U.S. at 412-13. A state court decision is an “unreasonable

                                   5   application of” Supreme Court authority if it correctly identifies the governing legal principle from

                                   6   the Supreme Court's decisions but “unreasonably applies that principle to the facts of the

                                   7   prisoner’s case.” Id. at 413. The federal court on habeas review may not issue the writ “simply

                                   8   because that court concludes in its independent judgment that the relevant state-court decision

                                   9   applied clearly established federal law erroneously or incorrectly.” Id. at 411. Rather, the

                                  10   application must be “objectively unreasonable” to support granting the writ. Id. at 409.

                                  11          Under § 2254(d)(2), a state court decision “based on a factual determination will not be

                                  12   overturned on factual grounds unless objectively unreasonable in light of the evidence presented in
Northern District of California
 United States District Court




                                  13   the state-court proceeding.” See Miller-El, 537 U.S. at 340; see also Torres v. Prunty, 223 F.3d

                                  14   1103, 1107 (9th Cir. 2000). In conducting its analysis, the federal court must presume the

                                  15   correctness of the state court’s factual findings, and the petitioner bears the burden of rebutting

                                  16   that presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1).

                                  17          The state court decision to which § 2254(d) applies is the “last reasoned decision” of the

                                  18   state court. See Ylst v. Nunnemaker, 501 U.S. 797, 803-04 (1991); Barker v. Fleming, 423 F.3d

                                  19   1085, 1091-92 (9th Cir. 2005). When there is no reasoned opinion from the highest state court to

                                  20   consider the petitioner’s claims, the Court looks to the last reasoned opinion. See Nunnemaker at

                                  21   801-06; Shackleford v. Hubbard, 234 F.3d 1072, 1079 n.2 (9th Cir. 2000). In this case the Court

                                  22   looks to the opinion of the California Court of Appeal for the sole claim in the petition.

                                  23          As grounds for federal habeas relief, Profitt alleges that trial counsel was ineffective for

                                  24   making several inappropriate comments in closing argument. Trial counsel stated that Profitt was

                                  25   a fool for not pleading guilty to the misdemeanor charges of driving with a suspended license and

                                  26   that he, trial counsel, was not much of a drinker and did not want drunk drivers on the road.

                                  27   Answer Ex. E at 16-17.

                                  28
                                                                                          5
                                   1                            INEFFECTIVE ASSISTANCE OF COUNSEL

                                   2          Legal Standard

                                   3          A claim of ineffective assistance of counsel is cognizable as a claim of denial of the Sixth

                                   4   Amendment right to counsel, which guarantees not only assistance, but effective assistance of

                                   5   counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984). The benchmark for judging any

                                   6   claim of ineffectiveness must be whether counsel’s conduct so undermined the proper functioning

                                   7   of the adversarial process that the trial cannot be relied upon as having produced a just result. Id.

                                   8          To prevail on a Sixth Amendment ineffectiveness of counsel claim, petitioner must

                                   9   establish two things. First, he must establish that counsel’s performance was deficient in that it

                                  10   fell below an “objective standard of reasonableness” under prevailing professional norms.

                                  11   Strickland, 466 U.S. at 687-88. Second, he must establish that he was prejudiced by counsel’s

                                  12   deficient performance by showing “there is a reasonable probability that, but for counsel’s
Northern District of California
 United States District Court




                                  13   unprofessional errors, the result of the proceeding would have been different.” Id. at 694. “A

                                  14   reasonable probability is a probability sufficient to undermine confidence in the outcome.” Id.

                                  15          A “doubly” deferential judicial review is appropriate in analyzing ineffective assistance of

                                  16   counsel claims under § 2254. See Cullen v. Pinholster, 563 U.S. 170, 202 (2011); Harrington v.

                                  17   Richter, 562 U.S. 86, 105 (2011) (same). The rule of Strickland to review a defense counsel’s

                                  18   effectiveness with deference gives the state courts leeway in reasonably applying that rule, which

                                  19   “translates to a narrower range of decisions that are objectively unreasonable under AEDPA.”

                                  20   Cheney v. Washington, 614 F.3d 987, 995 (9th Cir. 2010) (citing Yarborough v. Alvarado, 541

                                  21   U.S. 652, 664 (2004)). The “question is not whether counsel’s actions were reasonable. The

                                  22   question is whether there is any reasonable argument that counsel satisfied Strickland’s deferential

                                  23   standard.” Harrington, 562 U.S. at 105. See, e.g., Demirdjian v. Gipson, 832 F.3d 1060, 1072-74

                                  24   (9th Cir. 2016) (denying ineffective assistance claim for defense counsel’s decision to rebut

                                  25   prosecutor’s comments in closing argument rather than object at trial).

                                  26          Background

                                  27          Trial counsel sought to bifurcate the misdemeanor counts from the felonies to prevent the

                                  28   prior DUI convictions and license suspensions from being admitted and discussed during the guilt
                                                                                         6
                                   1   phase of the felony trial. Profitt, 8 Cal. App. 5th at 1263. The trial court denied the motion to

                                   2   bifurcate.1 In order to prevent the prior DUI convictions from being heard by the jury, trial

                                   3   counsel said that Profitt would plead guilty to the misdemeanors. Answer Ex. E at 16. But Profitt

                                   4   refused to plead guilty to the misdemeanors. Id. In his opening statement trial counsel told the

                                   5   jury:

                                   6                    It’s going to be clear to you eventually that [Profitt] was driving
                                                        without a proper license. . . . There may be some quibbling issues
                                   7                    over why the license was suspended, but really as a practical matter,
                                                        those make zero difference. The fact of the matter is his license was
                                   8                    suspended. [¶] And as to Counts 3 through 5, some or all of those
                                                        are likely to be found to be true.
                                   9

                                  10   Answer Ex. E at 16 (alterations and omissions in original). In closing arguments trial counsel

                                  11   argued that the jury should not convict Profitt of the felony driving under the influence just

                                  12   because he had been convicted of the same offenses in the past. Reporter’s Transcript (“RT”) at
Northern District of California
 United States District Court




                                  13   388.

                                  14             With respect to the misdemeanor counts of driving with a suspended license, trial counsel

                                  15   stated:

                                  16                    But it’s an uncontested issue. Let’s face it. I mean, I told you when
                                                        we started you weren’t going to be dealing with the questions in
                                  17                    Counts 3 through 5 [the misdemeanor counts]. Mr. Profitt did not
                                                        stand before you and present evidence contradicting it. It’s a
                                  18                    nonissue. The only reason we’re hearing about the DUIs is because,
                                                        amongst other things, Mr. Profitt it too much of a fool to plead
                                  19                    guilty to them and keep it out of court. But more importantly, it’s
                                                        your consideration of the evidence solely relating to the DUI that
                                  20                    counts.
                                  21   RT at 388. Trial counsel continued to argue quite extensively that the prosecution had not met its

                                  22   burden of showing that Profitt had a blood-alcohol level of .08 or higher and that the prior

                                  23   convictions were irrelevant. RT at 388-96.

                                  24             Profitt now contends that trial counsel’s statement that Profitt was a fool for not pleading

                                  25   guilty to the misdemeanor counts amounted to ineffective assistance of counsel. Profitt filed a

                                  26
                                  27   1
                                        The California Court of Appeal affirmed the trial court’s decision denying the motion to
                                  28   bifurcate on direct appeal in the published decision. Profitt, 8 Cal. App. 5th at 1262-69. Profitt
                                       did not raise bifurcation as an issue in the petition.
                                                                                           7
                                   1   motion for a new trial over the issue. The trial court denied the motion:

                                   2                   the [fool] comment “was appropriately a strategic move. I observed
                                                       it. And I also heard the tone of voice, the presentation. In my
                                   3                   opinion, it was [trial counsel’s] attempt to depict his client as
                                                       unsophisticated and thereby engender sympathy with the jury. I
                                   4                   know that’s what was intended. He was only referring to the minor
                                                       charges in this case to which there was no defense. . . . [¶] . . . And
                                   5                   you[‘ve] got to look at the entire case as a whole . . . . [Trial counsel
                                                       is] a very effective attorney.”
                                   6

                                   7   Answer Ex. E. at 16-17 (alterations and omissions in original).

                                   8          Profitt also says that trial counsel was ineffective for another statement made in closing

                                   9   arguments:

                                  10                   It is not a crime in California to drink and drive or even to be a little
                                                       bit drunk. It is not a crime in California to drink and drive or even
                                  11                   to be a little bit drunk. It is not a crime in California to drink and
                                                       drive. The fear that is thrown at you, “Oh, we can’t have anybody
                                  12                   on the road. He thought to take a drink, and therefore.” And that’s
Northern District of California




                                                       not a crime. Maybe it should be. I mean, I’m really not a drinker,
 United States District Court




                                  13                   so I’m not probably the guy that Mr. Profitt should have found to do
                                                       his case for him, I suppose. But I’m not much of a drinker, so I’m
                                  14                   certainly right there with [the prosecution]. I don’t want fools out
                                                       there on the road drinking and driving any more than any of the rest
                                  15                   of you do.
                                  16
                                       RT at 396. Profitt contends that the not-a-drinker statements constituted ineffective assistance of
                                  17
                                       counsel. Right after these comments, trial counsel added:
                                  18
                                                       But what I want more, what I want more than stopping that is that
                                  19                   we have a system of justice that does not convict people because we
                                                       don’t like them, a system of justice that only results in convictions
                                  20                   when the People have met their burden.
                                  21                   “Freedom is not worth having if it does not connote freedom to err.
                                                       It passes my comprehension how human beings, be they ever so
                                  22                   experienced and able, can delight in depriving other human beings
                                                       of that right.” It’s not a crime to drink and drive. We don’t like it
                                  23                   maybe. Maybe you should, maybe you shouldn’t. But we’re not so
                                                       rigid a society yet that we’re imposing great criminal sanctions on
                                  24                   people for doing things that we consider to be inappropriate or
                                                       foolish choices.
                                  25
                                       RT at 396-97.
                                  26
                                              Discussion
                                  27
                                              The California Court of Appeal evaluated and denied these claims:
                                  28
                                                                                          8
                                       We agree with the trial court that counsel’s “fool” comment was a
                                   1   strategic move to concede Profitt’s obvious guilt of the
                                       misdemeanor charges and thereby establish credibility with the jury.
                                   2   “[G]ood trial tactics often demand complete candor with the jury[.] .
                                       . . [I]n light of the weight of the evidence incriminating a defendant,
                                   3   an attorney may be more realistic and effective by avoiding
                                       sweeping declarations of his or her client’s innocence.” (People v.
                                   4   Mitcham (1992) 1 Cal. 4th 1027, 1060-1061.) Significantly, the trial
                                       court specifically noted counsel’s demeanor when making the
                                   5   comment, implying that counsel effectively communicated his
                                       purpose to the jury and did not inadvertently slight his client. We
                                   6   defer to the trial court’s assessment of such matters. (Cf. People v.
                                       Lenix (2008) 44 Cal. 4th 602, 626–627 [appellate courts defer to
                                   7   trial court assessment of prosecutor’s demeanor in making
                                       peremptory challenges allegedly based on race].) The trial court
                                   8   also reasonably found counsel’s apparently dismissive “fool”
                                       comment was an attempt to portray Profitt as unsophisticated and
                                   9   thereby engender some sympathy. (See People v. McGautha (1969)
                                       70 Cal.2d 770, 784 [reference to “‘slob type defendants’ ” may have
                                  10   been intended to “elicit some feeling of sympathy from the jury”].)
                                  11   We also conclude the “I’m really not a drinker” comment could
                                       have been a strategic move by counsel to gain respect from the jury
                                  12   by condemning irresponsible behavior, but nonetheless insisting on
Northern District of California




                                       the jury’s duty to acquit if the specific legal elements of the charged
 United States District Court




                                  13   crime were not proved. In People v. Wade (1988) 44 Cal. 3d 975,
                                       for example, “trial counsel, faced with defending an appalling crime
                                  14   and responding to the prosecutor’s pointed suggestions of a
                                       fabricated defense, made a [reasonable] tactical choice to candidly
                                  15   admit his client’s guilt, acknowledge the heinous nature of the
                                       offense, and concentrate on the theory that defendant . . . was insane
                                  16   or incapable of forming the requisite criminal intent when the
                                       offense was committed. The fact that this argument ultimately
                                  17   failed is not a negative reflection on counsel’s competence.” (Id. at
                                       pp. 986–987, fn. omitted; see People v. McGautha, supra, 70 Cal.2d
                                  18   at pp. 783–784 [not error to tell jury defendant and his counsel
                                       would accept whatever verdict jury might deliver because
                                  19   “insist[ance] in the face of very weighty evidence of guilt that
                                       [defendant] be acquitted, counsel might well have impaired his
                                  20   credibility at the penalty phase”].) Notably, Profitt’s counsel framed
                                       this part of his argument by urging the jury to adhere to its duty to
                                  21   apply the law and not be swayed by fear: “It is not a crime in
                                       California to drink and drive or even to be a little bit drunk. . . . The
                                  22   fear that is thrown at you, ‘Oh, we can’t have anybody on the road . .
                                       . [who took] a drink . . . .’ ” He expressed sympathy for the
                                  23   underlying fear—drinking and driving is “not a crime. Maybe it
                                       should be. I mean, I’m really not a drinker . . . . I’m certainly right
                                  24   there with [the prosecutor]. I don’t want fools out there on the road
                                       drinking and driving any more than any of the rest of you do.”
                                  25   Counsel then appealed to the jury’s sense of justice: “what I want
                                       more than stopping that is that we have a system of justice that does
                                  26   not convict people because we don’t like them . . . . [¶] ‘Freedom is
                                       not worth having if it does not connote freedom to err.” He went on
                                  27   to argue: “‘You can protect your liberties in this world only by
                                       protecting the other man’s freedom. You can be free only if I’m
                                  28   free.’ . . . [W]e may not want to allow drunks on the road. . . . But
                                                                          9
                                                      that does not mean that you’re allowed to suspend[] the rules of
                                   1                  criminal justice and simply say, ‘I’m going to disregard this
                                                      conclusion, this reasonable inference, because I don’t like it.’”
                                   2                  Again, the fact this reasonable approach to closing argument was not
                                                      effective in obtaining an acquittal does not mean Profitt received
                                   3                  ineffective assistance of counsel.
                                   4   Answer Ex. E at 17-19 (alterations and omissions in original).

                                   5          The finding that trial counsel was effective in his tactical decisions was not objectively

                                   6   unreasonable. The court of appeal applied the proper standards and engaged in a thoughtful

                                   7   discussion of both claims. Profitt has not shown otherwise, either as a matter of law or fact.

                                   8   Profitt did not present a statement from trial counsel explaining the reasons for the trial tactics, or

                                   9   show that he attempted to secure such a statement. The record does not contain any evidence that

                                  10   might overcome the presumption that trial counsel’s conduct was within the range of reasonable

                                  11   professional advice. See Burt v. Titlow, 571 U.S. 12, 23 (2013) (concluding that without any

                                  12   evidence demonstrating that counsel gave inadequate advice regarding withdrawal of a guilty plea,
Northern District of California
 United States District Court




                                  13   there is strong presumption that counsel’s performance was not deficient).

                                  14          The finding by the court of appeal that trial counsel made the statements to portray Profitt

                                  15   as unsophisticated and thereby engender the jury’s sympathy also was not objectively

                                  16   unreasonable. There was overwhelming evidence that Profitt was guilty of the misdemeanors by

                                  17   driving with a suspended license. By refusing to plead guilty to these counts the jury heard about

                                  18   Profitt’s prior DUI convictions. Trial counsel was left with very few options in light of the

                                  19   circumstances. It was a reasonable tactic to bring up all of these negative facts in an attempt to

                                  20   establish credibility with the jury and remind it that the prior DUIs were irrelevant to the current

                                  21   charges. See Yarborough v. Gentry, 540 U.S. 1, 9-11 (2003); United States v. Fredman, 390 F.3d

                                  22   1153, 1157-58 (9th Cir. 2004) (affirming validity of “confession and avoidance” tactic to avoid

                                  23   diminishing credibility).

                                  24          In addition, Profitt has not shown that the California Court of Appeal was objectively

                                  25   unreasonable in finding that the “I’m really not a drinker” comments were a reasonable trial tactic.

                                  26   The state court found that trial counsel could have been condemning inappropriate behavior by

                                  27   emphasizing that the jury must acquit if the elements of the crime were not proved. Profitt had

                                  28   admitted to the arresting officer that he had consumed four light beers in the previous five hours;
                                                                                          10
                                   1   there was scientific evidence from the breath test that he had been drinking; his driving was

                                   2   somewhat impaired, as were his mental and physical faculties and his breath smelled strongly of

                                   3   alcohol. Trial counsel made his statement about not being a drinker while also emphatically

                                   4   arguing that it is not a crime to drink and drive if you are below the legal limit, that you cannot

                                   5   convict people because you do not like them and you must follow the rules of the criminal justice

                                   6   system.
                                               “Although courts may not indulge ‘post hoc rationalizations’ for counsel’s decisionmaking
                                   7   that contradicts the available evidence of counsel’s actions, . . . neither may they insist counsel
                                       confirm every aspect of the strategic basis for his or her actions. There is a ‘strong presumption’
                                   8   that counsel’s attention to certain issues to the exclusion of others reflects trial tactics rather than
                                       ‘sheer neglect.’” Harrington, 562 U.S. at 109 (citations omitted); Cullen, at 196, (“But Strickland
                                   9   specifically commands that a court ‘must indulge [the] strong presumption’ that counsel ‘made all
                                       significant decisions in the exercise of reasonable professional judgment.’”) (alteration in original)
                                  10   (quoting Strickland, 466 U.S. at 689-90). Profitt has failed to meet his burden in showing that trial
                                       counsel was deficient in light of the high standard for such claims. See Yarborough, 540 U.S. at 6.
                                  11
                                              Because the court of appeal found no deficiencies in trial counsel’s conduct, it did not
                                  12
Northern District of California




                                       address the second Strickland element of prejudice. That is, of course, perfectly sound legally
 United States District Court




                                  13
                                       because a failure to establish either element is enough to bar a Strickland claim. See Siripongs v.
                                  14
                                       Calderon, 133 F.3d 732, 737 (9th Cir. 1998) (It is unnecessary for a federal court to address the
                                  15
                                       prejudice prong of the Strickland test if the petitioner has failed to establish incompetence under
                                  16
                                       the first prong.) The Court independently finds that no prejudice here.2 Even assuming that trial
                                  17
                                       counsel’s performance was deficient, which is not the case, Profitt was not prejudiced. There was
                                  18
                                       no defense to the misdemeanor charges of driving with a suspended license; Profitt had a
                                  19
                                       suspended license, and he was driving. For the felony DUI conviction, there was also
                                  20
                                       overwhelming evidence. The police officer observed Profitt driving erratically; Profitt’s eyes
                                  21
                                       were red and watery and his breath smelled of alcohol; he performed poorly on the field sobriety
                                  22
                                       tests; and the multiple breathalyzer tests showed that his blood alcohol content was over the legal
                                  23
                                       limit. Profitt also admitted to drinking several beers in the prior hours. Profitt presented expert
                                  24
                                       evidence, but a de novo review of all the evidence presented shows that Profitt has not cleared the
                                  25
                                       high legal hurdle to establish but for trial counsel’s errors, the result of the proceeding would have
                                  26
                                  27
                                       2
                                  28    The Court reviews this aspect of the Strickland claim de novo because the state court did not
                                       address it. Rompilla v. Beard, 545 U.S. 374, 390 (2005).
                                                                                       11
                                   1   been different. See Demirdjian v. Gipson, 832 F.3d 1060, 1066 (9th Cir. 2016) (“[e]ven on de

                                   2   novo review, the standard for showing ineffective assistance is ‘highly deferential.’”).

                                   3                                 CERTIFICATE OF APPEALABILITY

                                   4            The federal rules governing habeas cases brought by state prisoners require a district court

                                   5   that issues an order denying a habeas petition to either grant or deny therein a certificate of

                                   6   appealability. See Rules Governing § 2254 Cases, Rule 11(a).

                                   7            A judge shall grant a certificate of appealability “only if the applicant has made a

                                   8   substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and the

                                   9   certificate must indicate which issues satisfy this standard. Id. § 2253(c)(3). “Where a district

                                  10   court has rejected the constitutional claims on the merits, the showing required to satisfy § 2253(c)

                                  11   is straightforward: [t]he petitioner must demonstrate that reasonable jurists would find the district

                                  12   court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.
Northern District of California
 United States District Court




                                  13   473, 484 (2000).

                                  14            Here, petitioner has made no showing warranting a certificate and so none is granted.

                                  15                                              CONCLUSION

                                  16            1. For the foregoing reasons, the petition for writ of habeas corpus is DENIED. A

                                  17   Certificate of Appealability is DENIED. See Rule 11(a) of the Rules Governing Section 2254

                                  18   Cases.

                                  19            2. The Clerk shall close this case.

                                  20            IT IS SO ORDERED.

                                  21   Dated: January 15, 2020

                                  22

                                  23
                                                                                                      JAMES DONATO
                                  24                                                                  United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                          12
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        MARVIN PROFITT,
                                   4                                                           Case No. 17-cv-07136-JD
                                                       Plaintiff,
                                   5
                                                v.                                             CERTIFICATE OF SERVICE
                                   6
                                        LAKE COUNTY PROBATION
                                   7    DEPARTMENT, et al.,
                                   8                   Defendants.

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on January 15, 2020, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Marvin Profitt
                                       4678 Inyo Way
                                  18   Kelseyville, CA 95451
                                  19

                                  20
                                       Dated: January 15, 2020
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  26
                                                                                          Honorable JAMES DONATO
                                  27

                                  28
                                                                                          13
